Case 19-24312-GLT        Doc 79-2 Filed 11/11/20 Entered 11/11/20 16:15:59               Desc
                          Certificate of Service Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                            PITTSBURGH DIVISION

  IN RE:                                                        CHAPTER 13
                                                                CASE NO.: 19-24312-GLT
  Karen Lee Golik,
       Debtor,
  Millard Evans Giles,
          Co-Debtor,
  _________________________________/

  Selene as Attorney in fact for Wilmington
  Savings Fund Society, FSB, d/b/a Christiana
  Trust, not individually but as trustee for
  Pretium Mortgage Acquisition Trust,

         Secured Creditor,
  v.
  Karen Lee Golik, Debtor
  Millard Evans Giles, Co-Debtor
  Ronda J. Winnecour,
          Respondents.
  _________________________________/

                               CERTIFICATE OF SERVICE

            I,      Charles G. Wohlrab, Esq.____, certify under penalty of perjury that I am

 not less than eighteen (18) years of age; that I electronically filed with the Clerk of the

 Bankruptcy Court a Notice of Motion and Motion for Relief from Automatic Stay Pursuant

 to 11 U.S.C. §362 (d)(1) (with attached proposed Order) on November 11, 2020 and served

 same as indicated below.

 Mail Service: Regular, first-class United States mail, postage full pre-paid, addressed to:
 Case 19-24312-GLT        Doc 79-2 Filed 11/11/20 Entered 11/11/20 16:15:59      Desc
                           Certificate of Service Page 2 of 2



   Karen Lee Golik
   1321 Jeffrey Drive
   Irwin, PA 15642
   Millard Evans Giles
   317 Patton Lane, Derry
   Pennsylvania 15671

   E-Mail Service: via CM/ECF e-mail notification to the following:

   David A. Colecchia
   Law Care
   324 South Maple Avenue
   Greensburg, PA 15601-3219

   Ronda J. Winnecour
   Suite 3250, USX Tower
   600 Grant Street
   Pittsburgh, PA 15219

   Office of the United States Trustee
   Liberty Center.
   1001 Liberty Avenue, Suite 970
   Pittsburgh, PA 15222


Date: November 11, 2020
                                                 Robertson, Anschutz, Schneid & Crane
                                                 LLC
                                                 Attorney for Secured Creditor
                                                 10700 Abbott’s Bridge Rd., Suite 170
                                                 Duluth, GA 30097
                                                 Telephone: (470) 321-7112
                                                 By: /s/ Charles G. Wohlrab
                                                 Charles G. Wohlrab, Esquire
                                                 PA Bar Number 314532
                                                 Email: cwohlrab@rascrane.com
